DETAILED ACTION
Claims 1-14 are currently pending in this Office action.  Claims 8-14 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Concerning the 35 U.S.C 103 rejection made over Yu as evidenced by Gan and Mulholland, pages 5-7 traverse the rejection on the basis that “the combined teachings of Yu, Gan, and Mulholland fail to teach or suggest the claimed micro-folded structure, and the surface gloss, and these features are not inherent.”   
Page 6 cites to Example 1 and Comparative Example 4 of the specification for the proposition that “it is well known in the art that the degree of gloss depends on whether or not there is a micro-folded structure on the surface of the cured product.”  This is not persuasive because the two figures reproduced in the response only compare the physical appearance (micro-folded structure or not) of Example 1 and Comparative Example 4, rather than the degree of surface gloss.  Otherwise, the cited evidence is not reasonably commensurate in scope with the present claims.  It is unknown whether the observed micro-structure and/or gloss could be extrapolated over the generically claimed cured product, comprising a cured resin composition containing a generic oligomer comprising a silicone-containing functional group; a generic oligomer comprising a fluorine-containing functional group; and a generic oligomer.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 composition that is substantially similar to that presently claimed and is prepared by curing the composition by irradiation.  One of ordinary skill in the art would accordingly reasonably expect the cured product possess a micro-folded structure as claimed and surface gloss within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
As for the 103 rejection of claims 3-7 over Yu in view of Shibata, applicant relies upon the arguments made above and found unpersuasive.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A, machine translation) as evidenced by Gan et al. (US 2013/0224495 A1) and Mulholland, “Introduction to Color Theory,” ANTEC 1997 Plastics: Plastics Saving Planet Earth, Vol. 3: Special Areas, Plastic Engineers, pp. 1-6 (1997).
With respect to claim 1, Yu at claim 1 discloses a UV curable coating composition comprising in relevant part: a fluoro-modified acrylic monomer, a silicon-modified acrylic oligomer, and a high functionality acrylic oligomer.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations See MPEP 2113.  The present claim is defined by “a cured product” rather than the process for its preparation.  Nonetheless, the coating composition of Yu is cured by UV crosslinking, which one of ordinary skill in the art would recognize UV light spans a wavelength of about 100 to about 400 nm as evidenced by Gan at [0127]-[0129].
Yu, however, differs from the present claim because it does not describe the cured product as having a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977).
Here, the present specification at [50] explains that “a micro-folded structure may be realized on a surface of the produced cured product” by sequentially irradiating the resin composition three times in different wave lengths to cure the composition. [51] explains that the “first light irradiation step” at a wavelength of 300 nm or less “form wrinkles by shrinking the applied resin composition and/or surface of the cured product” and lowers “a gloss degree of the cured product without use of a matting agent.” Each of the irradiation steps for preparing the cured product are described at [47]-[49] as follows: 
a first light irradiation step of irradiating a resin composition including an oligomer including silicon (Si)-containing functional group; an oligomer including a fluorine (F)-containing functional group; and an acrylic oligomer with light having a wavelength of 300 nm or less to activate a resin composition;
a second light irradiation step of irradiating the activated resin composition with light having a wavelength of 700 nm or higher to thermally cure the resin composition; and
a third light irradiation step of irradiating the thermally cured resin composition with light having a wavelength of 400 nm or less to optically cure the resin composition.
(emphasis added).
[59] specifies that “light having a wavelength required in each step may be irradiated according to known methods.” [60] explains that the timing for light irradiation “may be a very short time of 1 to 2 seconds.”

While Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to have a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, Yu at is silent as to a weight change in the cured product subjected to a Taber abrasion resistance test of 400 mg or less under the presently claimed conditions.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
In this case, Yu teaches a cured product containing a resin composition comprising each of the presently claimed components that is prepared in a substantially similar manner as described by the present disclosure. Thus, while Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed .

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A,
machine translation) as applied to claim 1 above, and further in view of Shibata et al. (US 2014/0247486
A1).
With respect to claim 3, Yu discloses an acrylic oligomer as claimed, but is silent as the weight average molecular weight of the same.
Shibata is directed to a laminate having a (meth)acrylic resin base film and a hard coat layer thereon providing scratch resistance. Abstract. The hard coat layer contains a curable compound and inorganic nanoparticles. [0075]. [0078], [0083] teaches that the curable compound is more particularly an acrylic oligomer and has a weight-average molecular weight of 200 to 10000 to provide flexibility, adhesiveness, and scratch resistance.
Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of the acrylic oligomer with the molecular weight taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an acrylic oligomer with a weight average molecular weight within the claimed range in order to provide flexibility, adhesiveness, and scratch resistance to a coating prepared from the same.
With respect to claim 4, Yu at claim 1 discloses a resin composition as claimed that contains a “high-functional acrylate monomer” and difunctional monomers, but is silent as to including a monomer species as claimed.
Shibata at [0086]-[0087] teach further including a monomer having 2 to 4 functional groups as curable compound, such as dipropylene glycol diacrylate, 1,6-hexanediol diacrylate, and pentaerythritol triacrylate in order to provide better adhesion between the coating and the base film. [0091]-[0092] further teach monofunctional monomers like 2-hydroxyethyl (meth)acrylate and 4-hydroxybutyl (meth)acrylate also to improve the adhesion between the coating and the base film.

With respect to claim 5, Yu at claim 1 discloses, in relevant part, that the content of high functionality acrylic oligomer is 50 to 65 pbw, silicon-modified acrylic oligomer is 10 to 20 pbw, fluoro-modified acrylic oligomer is 5 to 10 pbw, high functional acrylic monomer is 1 to 20 pbw, and difunctional monomer is 5 to 10 pbw.
With respect to claim 6, Yu is silent as to inorganic particles having an average diameter as claimed.
Shibata at [0104] teaches that the average particle diameter of the inorganic nanoparticles is 100 nm or less. It is possible to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency by using inorganic particles of this size.
Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an inorganic filler with an average particle diameter as claimed in order to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency of the coating.
With respect to claim 7, Yu is silent as to a content of inorganic particles.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Shibata at [0105] teaches including inorganic particles in an amount of 1.5 to 50 weight percent relative to the total curable compound and inorganic nanoparticles. This ensures that a particle layer does not form and resulting in interference unevenness.
Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768